                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

  MARCUS SHAROD RAND,                              Case No. 21-CV-1276 (JRT/KMM)

                        Petitioner,

  v.                                                              ORDER

  J. FIKES,

                        Respondent.


       This matter is before the Court on Petitioner Marcus Sharod Rand’s (1) Motion

to Reset Deadline and for Copies of Decisions (ECF 12), (2) Motion to Accept

Enclosed Reply (ECF 14), and (3) Motion to Permit Filing of Over Length Brief

(ECF 15). For the reasons that follow, the motions are granted.

       In the first of these motions, Mr. Rand asked the Court for additional time to

file his reply and to require the Respondent to provide copies of decisions referenced

in the Response to the Petition. Respondent has since provided copies of the cases

requested by Mr. Rand. The Court appreciates Respondent providing those copies

before the Court had an opportunity to rule upon Mr. Rand’s request. Mr. Rand also

showed good cause to allow additional time for the filing of his reply. Accordingly,

this first motion is granted. Because the Court grants Mr. Rand’s motion for

additional time to file his reply, it will also grant the relief requested in the second

motion listed above and accepts the filing of his reply brief. Finally, the Court grants
permission for Mr. Rand’s over-length reply brief so that his arguments may be fully

considered by the Court.

      IT IS SO ORDERED.

Date: July 12, 2021                             s/ Katherine Menendez
                                                Katherine Menendez
                                                United States Magistrate Judge




                                          2
